DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on July 3, 2020.  It is noted, however, that applicant has not filed a certified copy of the IN202111004899 application as required by 37 CFR 1.55.

Drawings
Three (3) sheets of drawings were filed on May 11, 2021.
The drawings are objected to because:
the lines, numbers and letters are not satisfactory for reproduction of legible characters, wherein every line, number, and letter must be durable, clean, sufficiently dense and dark and well-defined as required 37 C.F.R. 1.84(l); and 
the numbers, letters, and reference characters are not legible as required by 37 C.F.R. 1.84(p).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claim 1 is objected to because of the following informalities:  “gaussian” should be capitalized as “Gaussian”.  Appropriate correction is required.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bickham et al. (US 2013/0044987 A1).
Regarding claims 1-5, 7, and 8; Bickham et al. discloses an optical fibre (100) [optical fiber 10; see the abstract and Figures 2-4) comprising: 
5a glass core region (102) [central glass core region 1; see paragraphs 37, 52, 54 and 57; see Figures 2-4; see paragraph 71, wherein silica is glass] having a core relative refractive index profile [see Figures 2-4], wherein the core relative refractive index profile is a super Gaussian profile [see paragraphs 6-9 and 18-20; see Figures 2-4]; and 
a glass [silica, wherein silica is glass; see paragraph 71], cladding region (108) [the cladding region may include cladding regions 2, 3, and 4; see Figures 2-4], over the glass core region (102) [1; see Figures 2-4], wherein the optical fibre (100) [10] has at least one of a mode field diameter 10in a range of 8.7 micrometers to 9.7 micrometers at a wavelength of 1310 nanometer [MFD at 1310 nm; see Tables 4-6; see paragraph 8; see paragraphs 57-68] and an attenuation up to 0.18 dB/km [see paragraph 8-9; see Tables 4-6], 
wherein the optical fibre (100) [10] has at least one of macro-bend loss up to 0.5 decibel per turn corresponding to wavelength of 1550 nanometer at bending radius of 7.5 millimeter, and macro-bend loss up to 1.0 decibel per turn corresponding 15to wavelength of 1625 nanometer at bending radius of 7.5 millimeter [see Tables 4-6; see paragraph 10, 28, 31, 47, 50, 52; the examiner notes that having met the claimed fiber structure, the optical fibers are presumed to have the same macro-bending properties, which are inherently determined by the structure of the optical fiber cable];  
wherein the optical fibre (100) [10] has at least one of a zero dispersion wavelength in a range of 1300 nanometer to 1324 nanometer [λ0 ; Lambda 0; zero dispersion wavelength; see paragraph 8 and Tables 4-6] and a cable cut off wavelength of up to 1260 20nanometer [cable cutoff; see paragraph 8 and Tables 4-6];
a buffer region (104) [inner cladding region 2 forms a buffer region] before the glass cladding region (108) [silica/glass cladding regions 3 and/or 4; see Figures 3 and 4];
a buffer region (104) [inner cladding region 2 forms a buffer region; see Figures 3 and 4] between the glass core region (102) [1] and the glass cladding region (108) [3 and/or 4], wherein the buffer region (104) [2] has one or more of a thickness of 3 micrometers to 4 micrometers [the thickness is equal to R2 – R1; see Tables 4-6 for fiber examples 33 and 34 that have a thickness in the claimed range based on the R1 and R2 values] and a buffer relative refractive index Δ2 in range of -0.01 to 0.01 [see tables 4-6, wherein Δ2 (%) is equal to 100 x Δ2 ; therefore Δ2 falls within the claimed range for many of the optical fiber examples in Tables 4-6];
wherein the glass core region (102) [1] has at least one of a core rescale factor (a) in a range of 4 micrometers to 4.5 micrometers [see paragraphs 6 and 58-62; see Table 4b], a core gamma γ between 6 to 9, a core relative refractive index Δ1 in range of 0.30 to 0.37 [see Tables 4-6] and a core thickness of the glass core region (102) in range 5of 9 micrometers to 14 micrometers;
wherein the glass cladding region (108) has a clad relative refractive index Δ4 in range of -0.01 to 0.01 [ Δ4 ; see tables 4-6]  and a 15clad thickness in range of 35.5 micrometers to 44.5 micrometers [see Figure 4, wherein the clad thickness is equal to rmax-r3 for cladding region 4; see Tables 4b and 5];
wherein the optical fibre (100) [10] splices with a standard single mode fibre such that the optical fibre (100) is compatible with a G652.D category installed optical fibre and a G657.A1 20category optical fibre [see paragraph 8; this is inherently true for an optical fiber meeting the claimed structure limitations; the examiner notes that the splice and the additional fiber that the claimed fiber is spliced to are not part of the claimed optical fiber structure and do not further limit the structure of the claimed optical fiber].

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abedijaberi et al. (US 2021/0208335 A1).
Regarding claims 1-8; Abedijaberi et al. discloses an optical fibre (100) [glass fiber 60; see paragraphs 21, 22, and 79-86; see Figures 5A and 5B, and 8A and 8B] comprising: 
5a glass core region (102) [1; see Figures 5A and 5B; see paragraphs 79-82] having a core relative refractive index profile [see Figures 5A and 5B], wherein the core relative refractive index profile is a super Gaussian profile [see paragraph 82]; and 
a glass cladding region (108) [cladding regions 2-4; see paragraphs 79-82; see Figures 5A and 5B] over the glass core region (102) [1], wherein the optical fibre (100) [60] has at least one of a mode field diameter 10in a range of 8.7 micrometers to 9.7 micrometers at a wavelength of 1310 nanometer [see Table 10] and an attenuation up to 0.18 dB/km [see paragraph 109], 
wherein the optical fibre (100) has at least one of macro-bend loss up to 0.5 decibel per turn corresponding to wavelength of 1550 nanometer at bending radius of 7.5 millimeter, and macro-bend loss up to 1.0 decibel per turn corresponding 15to wavelength of 1625 nanometer at bending radius of 7.5 millimeter [see paragraphs 271-274; see Table 10; the examiner notes that an optical fiber meeting the claimed structural limitations inherently has a macro-bend loss corresponding to the structural limitations, since the macro-bend loss is determined by the structure of the optical fiber];
wherein the optical fibre (100) has at least one of a zero dispersion wavelength in a range of 1300 nanometer to 1324 nanometer [λ0 ; see Table 10] and a cable cut off wavelength of up to 1260 20nanometer;
a buffer region (104) [region 2 in Figure 5A is a buffer region] before the glass cladding region (108) [glass cladding regions 3 and/or 4];
a buffer region (104) [region 2 in Figure 5A is a buffer region] between the glass core region (102) [1] and the glass cladding region (108) [3 and/or 4], wherein the buffer region (104) [2] has one or more of a thickness of 3 micrometers to 4 micrometers and a buffer relative refractive index Δ2 [Δ2] in range of -0.01 to 0.01 [Δ2 may be 0; see paragraph 94];
wherein the glass core region (102) [1] has at least one of a core rescale factor (a) in a range of 4 micrometers to 4.5 micrometers, a core gamma y between 6 to 9, a core relative refractive index Δ1 in range of 0.30 to 0.37 and a core thickness of the glass core region (102) in range 5of 9 micrometers to 14 micrometers [see paragraph 90];
a trench region (106) [3; see Figures 5A and 5B], wherein the trench region (106) [3] has at least one of a trench relative refractive index Δ3 in range of about -0.33 to -0.24 [see paragraph 92], a trench thickness in range of 106 micrometers to 9 micrometers [see paragraph 98] and a trench curve parameter a in a range of 4 to 8;
wherein the glass cladding region (108) [4] has a clad relative refractive index Δ4 in range of -0.01 to 0.01 [see paragraph 101] and a 15clad thickness in range of 35.5 micrometers to 44.5 micrometers [see paragraph 102];
wherein the optical fibre (100) splices with a standard single mode fibre such that the optical fibre (100) is compatible with a G652.D category installed optical fibre and a G657.A1 20category optical fibre [an optical fiber meeting the claimed structural limitations is inherently compatible with these categories and splice-able to a standard single mode fiber; the examiner notes that the categories and standard single mode fiber are not part of the claimed optical fiber structure and therefore not further limiting].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874